Citation Nr: 9932012	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Determination of proper initial rating for the residuals 
of a stress fracture of the right proximal tibia with right 
knee traumatic arthritis.

4.  Determination of proper initial rating for the residuals 
of an injury and traumatic arthritis of the right ankle.

5.  Determination of proper initial rating for hallux valgus 
and bunionectomy of the right foot. 

6.  Determination of proper initial rating for hallux valgus 
and bunionectomy of the left foot. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran served in active service from November 
1985 to September 1993. 

Additionally, the Board notes that the October 1995 VA form 9 
(Appeal to Board of Veterans' Appeals) includes the issue of 
entitlement to service connection for the residuals of a 
stress fracture of the left lower leg.  However, during the 
January 1996 appeal hearing at the RO and in October 1996 
correspondence from the veteran to the RO, the veteran 
indicated he desired to withdraw this claim.  As such, the 
veteran's claim has been withdrawn.  See 38 C.F.R. § 20.204 
(1999).

Furthermore, as the Board finds that further development is 
necessary with respect to the issues of determination of 
proper initial ratings for hallux valgus and bunionectomies 
of the right and left foot, these issues will be addressed in 
the REMAND portion of this decision.

FINDINGS OF FACT

1.  There is competent medical evidence showing the veteran 
developed right shoulder arthritis within a year of his 
discharge from service.

2.  There is competent medical evidence showing the veteran 
developed left shoulder arthritis within a year of his 
discharge from service.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
determination of proper initial ratings has been obtained by 
the RO.

4.  The veteran's right lower extremity is not characterized 
by malunion of the tibia and fibula with moderate knee or 
ankle disability.

5.  The veteran's right ankle disability is not characterized 
by marked limitation of motion of the ankle.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder arthritis is presumed to 
have been incurred during his service.  See 38 U.S.C.A. § 
1101, 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1999).

2.  The veteran's left shoulder arthritis is presumed to have 
been incurred during his service.  See 38 U.S.C.A. § 1101, 
1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of a stress fracture of the right 
proximal tibia with right knee traumatic arthritis have not 
been met 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(1999); Fenderson V. West, 12 Vet. App. 119 (1999).

4.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of an injury and traumatic 
arthritis of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (1999); Fenderson V. West, 
12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that the RO has sufficiently developed the facts 
relevant to this case.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), with the 
exception of the development discussed in the REMAND portion 
of this decision.

I.  Service Connection for Right and Left Shoulder Disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  
In addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, one year as in the 
case of arthritis.  See 38 U.S.C.A. § 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Furthermore, a veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  See 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  Clear and unmistakable evidence that the disability 
existed prior to service will rebut the presumption of sound 
condition.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).  

Moreover, if a condition noted during service is not shown to 
be chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1999).  The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

With respect to the evidence of record, the veteran's service 
medical records contain a report of medical history, medical 
notations and an examination report, all dated in August 
1993, which show the veteran reported pain in both shoulders 
during the prior two months, and bilateral tenderness to 
abduction above 90 degrees.

The post service medical evidence includes a November 1993 VA 
examination report noting the veteran complained of right 
shoulder pain, but had a full range of motion, and no warmth 
or swelling, and no crepitus with rotation.  However, a 
November 1993 radiology report reveals the veteran presented 
evidence of early minimal arthritis in both shoulders, 
although slightly more advanced in the right shoulder. 

In addition, a February 1996 VA joints examination report 
reveals the veteran's right shoulder essentially had a normal 
range of motion, but had pain on abduction and internal 
rotation.  And, upon x-ray examination, he presented evidence 
of mild degenerative changes in the right shoulder.  Lastly, 
a VA examination report and a VA radiology report, both dated 
May 1998, show the veteran was diagnosed with chronic pain 
with arthritis of both shoulders. 

After a review of the record, the Board finds that, as the 
evidence does not show the veteran suffered from bilateral 
shoulder arthritis prior to his entrance into the service, 
the presumption of sound condition is for application in this 
case.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991).  And, as 
the evidence shows the veteran's bilateral shoulder arthritis 
became manifest to a compensable degree within a one year 
period of his discharge from service, as demonstrated by the 
November 1993 VA radiology report discussed above, the Board 
finds he is entitled to an award of service connection for 
right and left shoulder disorders on a presumptive basis 
under 38 C.F.R. § 3.307 and 3.309.  See 38 U.S.C.A. 
§ 5107(a). 

II.  Determination of Proper Initial Ratings.

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson V. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Moreover, the Court has emphasized that, when assigning a 
disability rating involving the musculoskeletal system, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movements, and 
weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see also 38 C.F.R. §§ 4.45, 4.59 (1999).  The Board 
notes that under 38 C.F.R. § 4.40, disability ratings 
involving the musculoskeletal system should reflect 
functional loss, which may be due to pain and which must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1999).

A.  Residuals of a Stress Fracture of the Right Proximal
Tibia with Right Knee Traumatic Arthritis.

In this case, in an April 1994 rating decision, the veteran 
was awarded service connection and a noncompensable initial 
evaluation for the residuals of a stress fracture of the 
right lower leg, under Diagnostic Code 5262, effective 
September 1993.  Subsequently, in an October 1996 
Supplemental Statement of the Case (SSOC), the veteran's 
award was increased to a 10 percent initial evaluation 
effective September 1993, and was recharacterized as the 
residuals of a stress fracture of the right proximal tibia 
with right knee traumatic arthritis.  At present, as the 
veteran has expressed disagreement with the initial 
assignment of a 10 percent disability evaluation for his 
right lower extremity disability, the case is before the 
Board for appellate review.

With respect to the evidence of record, the veteran's service 
medical records contain notations dated June, July and August 
1993 showing the veteran complained of right knee pain.  In 
addition, a July 1993 DD form 689 (Individual Sick Slip) 
notes the veteran had bilateral knee arthritis, and x-rays 
taken at the same time reveal his right knee presented 
evidence of stress fracture in the proximal tibial shaft 
medially. 

The post service evidence includes a November 1993 VA bones 
examination report showing the veteran complained of pain in 
the right knee and lower leg with prolonged walking.  And, 
upon physical examination, he presented evidence of 
tenderness over the superior aspect of the tibia with deep 
palpation, but did not have swelling, warmth, or difficulty 
upon arising from squatting or upon standing on heel/toes.  
His diagnosis was residuals of fracture of the right lower 
extremity.  However, a November 1993 VA joints examination 
report reveals his right knee had crepitus on extension and 
flexion and had tenderness over the medial and lateral 
aspects.  Nevertheless, his right knee had a full range of 
motion from 0 to 140 degrees, did not have swelling or 
warmth, and was negative for Drawer and Mcmurray signs. 

Medical records from the Canton VA Medical Center (VAMC) 
dated from September 1993 to February 1994 basically describe 
the treatment the veteran received for his right leg 
symptomatology.  And, a February 1996 VA joints examination 
report notes the veteran complained of right shin and knee 
pain, had a hard and stiff knee, and had difficulty bending 
his knee.  Upon examination, his right leg did not have 
swelling or deformity, although there was tenderness on the 
anterior aspect of the upper one third of the right leg on 
palpation; the knee's range of motion was from 0 to 130 
degrees.  Furthermore, he was positive for tenderness over 
the patellar tendon, disuse atrophy of the right quadriceps, 
and mild degenerative arthritis of the right knee, as shown 
by an x-ray examination.  He was diagnosed with injury of the 
right knee with patellar femoral syndrome and patellar 
tendonitis with disuse atrophy of the right quadriceps, and 
stress fracture of the right leg with tenderness over the 
anterior aspect of the upper one third of the right leg. 

With respect to the applicable criteria, under 38 C.F.R. § 
4.71a, Diagnostic Code 5262, a 10 percent evaluation is 
assigned for malunion of the tibia and fibula with slight 
knee or ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1999).  A 20 percent evaluation is assigned for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  See id. A 30 percent evaluation is assigned for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  See id.  And, a 40 percent evaluation is 
assigned for nonunion of the tibia and fibula with loose 
motion requiring a brace.  See id. 

After a review of the evidence, the Board finds the veteran's 
right lower extremity disability has been characterized by 
right knee crepitus on extension and flexion, tenderness over 
the medial and lateral aspects, tenderness on the anterior 
aspect of the upper one third of the right leg on palpation, 
tenderness over the patellar tendon, disuse atrophy of the 
right quadriceps, and mild degenerative arthritis of the 
right knee.  However, the veteran has a right knee range of 
motion of 0 to 130-140 degrees, and he does not present 
evidence of right leg swelling or deformity.  As such, the 
Board, finds the veteran's right lower extremity disability 
does not nearly approximate a disability characterized by 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262 
(1999).  Therefore, the Board concludes that the veteran's 
initial rating of 10 percent assigned to his residuals of a 
stress fracture of the right proximal tibia with right knee 
traumatic arthritis is appropriate when evaluated under the 
criteria established by Diagnostic Code 5262.  Moreover, the 
Board finds that the evidence does not show the veteran 
suffers from additional functional loss due to pain, other 
than the disability already discussed and contemplated in the 
rating criteria applied above.  See DeLuca, supra; see 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999). 

B.  Residuals of an Injury and Traumatic Arthritis of The 
Right Ankle.

In this case, in an October 1996 SSOC, the veteran was 
awarded service connection and a 10 percent initial 
evaluation for the residuals of an injury and traumatic 
arthritis of the right ankle, under Diagnostic Code 5271, 
effective September 1993.  At present, as the veteran has 
expressed disagreement with the initial assignment of a 10 
percent disability evaluation for his right ankle disability, 
the case is before the Board for appellate review.

The veteran's service medical records show he was treated on 
several occasions during his service for right ankle 
symptomatology, including right ankle strain with swelling 
and pain.  As to the post service evidence, the evidence 
includes a November 1993 VA radiology report which shows he 
did not present evidence of bone or joint pathology in the 
right ankle.  And, a November 1993 VA joints examination 
report shows the veteran's right ankle was positive for 
lateral malleolus tenderness, but essentially had a full 
range of motion with no swelling or warmth.  His right ankle 
range of motion was 45 degrees of plantar flexion and 10 
degrees of dorsiflexion.

Medical records from the Canton VAMC dated from September 
1993 to February 1994 describe the treatment the veteran 
received for his right ankle symptomatology.  Specifically, 
these records include a September 1993 radiology report 
showing the veteran presented evidence of early minimal 
degenerative arthritic changes of the right ankle joints.

Furthermore, a February 1996 VA joints examination report 
shows the veteran complained of constant right ankle pain 
which was aggravated upon walking on uneven surfaces, as well 
as that his ankle gave out.  And, upon physical examination, 
he had tenderness over the lateral aspect of the right ankle 
in the region of the talor fibula ligament.  However, he did 
not present evidence of ankle swelling or deformity, and his 
ankle range of motion was 40 degrees of plantar flexion, and 
16 degrees of dorsiflexion, with some pain on motion.  
Moreover, upon x-ray examination, his ankle was deemed to 
have mild degenerative arthritic changes.  The veteran was 
diagnosed with injury to the right ankle with limitation of 
motion and tenderness in the region of the patellar fibular 
ligament and a history of arthritis. 

As to the applicable law, under Diagnostic Code 5271, a 10 
percent disability evaluation is warranted for moderate 
limited motion of the ankle.  And, a 20 percent disability 
evaluation, the maximum allowed, is awarded for marked 
limited motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).

After a review of the evidence, the Board finds the veteran's 
right ankle disability has been characterized by lateral 
malleolus tenderness, and pain on motion.  However, he does 
not present evidence of ankle swelling or deformity, and has 
had an ankle range of motion of 40-45 degrees of plantar 
flexion, and 10-16 degrees of dorsiflexion.  As such, the 
Board, finds the veteran's right ankle disability does not 
nearly approximate a disability characterized by marked 
limited motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).  Therefore, the Board concludes 
that the veteran's initial rating of 10 percent assigned to 
his residuals of an injury and traumatic arthritis of the 
right ankle is appropriate when evaluated under the criteria 
established by Diagnostic Code 5271.  Moreover, the Board 
finds that the evidence does not show the veteran suffers 
from additional functional loss due to pain, other than the 
disability already discussed and contemplated in the rating 
criteria applied above.  See DeLuca, supra; see 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999). 

C.  Conclusion.

In reaching these decisions the Board considered the 
statements made by the veteran and his representative in 
correspondence and during the January 1996 appeal hearing at 
the RO.  In addition, the Board considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), for all claims 
involving the musculoskeletal system.  However, the evidence 
has not shown any additional functional loss due to pain 
associated with any of the above discussed disabilities of 
the musculoskeletal system.  While the Board has considered 
the veteran's complaints of pain on motion, it is not 
required to uncritically accept all of the veteran's 
complaints.  The Court has held that "[i]t is the 
responsibility of the BVA. . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992).  Here, the credible competent 
evidence does not support the award of increased initial 
ratings on this basis.

As well, the Board has considered 38 U.S.C.A. § 5107(b), 
which expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, as the evidence of record does not 
show the veteran's right lower extremity and ankle 
disabilities have met the criteria for the next higher 
evaluations, the Board finds that the evidence is not in 
relative equipoise, and thus the benefit of the doubt is not 
for application with respect to these issues.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that the 
evidence does not show that the veteran's disabilities under 
consideration have caused him marked interference with 
employment, have caused him the need of frequent periods of 
hospitalization, or otherwise have rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).





ORDER

Service connection for a right shoulder disorder is granted.

Service connection for a left shoulder disorder is granted.

The initial rating assigned for the veteran's residuals of a 
stress fracture of the right proximal tibia with right knee 
traumatic arthritis is appropriate, and entitlement to an 
increased disability evaluation in excess of 10 percent is 
denied.

The initial rating assigned for the veteran's residuals of an 
injury and traumatic arthritis of the right ankle is 
appropriate, and entitlement to an increased disability 
evaluation in excess of 10 percent is denied.


REMAND

As to the issues of determination of proper initial ratings 
for hallux valgus and bunionectomies of the right and left 
foot, in an April 1994 rating decision, the RO awarded the 
veteran service connection and a noncompesable evaluation, 
under Diagnostic Codes 5280 and 5010, effective September 
1993.  Subsequently, the veteran's awards were increased to 
10 percent evaluations under Diagnostic Code 7804.  At 
present, as the veteran believes his disabilities are more 
disabling than currently evaluated, he is seeking increased 
initial ratings for both disabilities. See Fenderson, supra. 

With respect to the applicable law, skin disabilities are 
rated in accordance with 38 C.F.R. § 4.118, which indicates 
that, under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for superficial scars which are tender and painful 
on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  The 10 percent rating is 
assigned when the requirements are met, even though the 
location may be on the tip of the fingers or toes, and the 
rating may exceed the amputation value for the limited 
involvement.  See id., note.

With respect to the relevant evidence, the veteran's service 
medical records show he underwent Austin bunionectomies with 
internal screw fixation for his feet in 1991 and 1992.  And, 
the post service evidence includes a November 1993 VA 
radiology report which shows the veteran's feet presented 
evidence of previous hallux valgus surgery bilaterally, and 
had very early minimal arthritis in both first metacarpal 
phalangeal joints.

A November 1993 VA feet examination report shows the veteran 
complained of constant pain in both feet with prolonged 
standing or walking.  And, upon examination, he had a 4 
centimeter scar over the anterior aspect of the right toe, 
and a 4 centimeter vertical scar over the left toe.  He had 
tenderness of the toes, but had full ranges of motion.  The 
veteran did not have problems with standing, squatting, or 
rising on his toes or heels.  His feet were normal in 
appearance, but had a 20 degree deviation of the right great 
toe.

Furthermore, a February 1996 VA feet examination report shows 
he was able to rise on his toes with some pain, and was able 
to walk on his heels comfortably.  He also had healthy 
vertical scars on the dorsum of the feet in the region of the 
first metatarsal phalangeal joints, but had swelling and 
tenderness to palpation and had pain upon motion of the 
joints.  He also had markedly tender diffuse calluses on the 
plantar aspect of the heads of the first metatarsals.  The 
veteran's diagnosis was first metatarsal phalangeal joints 
with swelling, tenderness and calluses with possible 
arthritis.

After a preliminary review of the evidence, the Board notes 
that the November 1993 VA radiology report discussed above 
shows the veteran was diagnosed with minimal arthritis in 
both first metacarpal phalangeal joints, as well as that the 
February 1996 VA feet examination report shows a diagnosis of 
possible arthritis.  However, although this symptomatology 
was considered by the RO in the April 1994 rating decision 
which awarded the veteran service connection and a 
noncompensable initial evaluation, this symptomatology does 
not seem to have been taken into consideration in the current 
criteria used to evaluate the veteran's feet disabilities.  
In addition, the evidence shows the veteran has swelling and 
tenderness to palpation, and has pain upon motion of the 
joints.  However, it does not appear the RO has taken into 
consideration the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, supra.  As such, the Board finds that the 
VA has a duty to assist the veteran in the development of the 
facts pertinent to his claims, see 38 U.S.C.A. § 5107(a) 
(West 1991), Epps v. Gober, 126 F. 3d 1464 (1997), and 
concludes the claims should be remanded to the RO for 
additional development. 

In this regard, Diagnostic Code 5010 provides that arthritis 
due to trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA examination with an appropriate 
specialist in order to ascertain the 
nature and severity of his hallux valgus 
and bunionectomies of the right and left 
foot.  Any and all indicated 
evaluations, studies, and tests, 
including x-ray examinations, deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
review all pertinent records in the 
veteran's claims file, and a copy of 
this REMAND prior to the examination.  
All clinical manifestations of the 
service connected disabilities should be 
noted, including evidence of arthritis, 
if any.  If, upon examination, the 
examiner determines the veteran presents 
evidence of arthritis, he/she should 
provide an opinion as to whether it is 
at least as likely as not that such 
arthritis is related to the veteran's 
service connected hallux valgus and 
bunionectomies of the right and left 
foot.  In addition, the examiner should 
quantify the degree of the veteran's 
impairment in terms of the criteria 
established in 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, and 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010, 
and should offer an opinion regarding 
the degree of functional impairment 
caused by his disabilities.  Finally, 
the examiner should provide the complete 
rationale on which his/her opinions are 
based.  And, since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims file 
must be made available to the examiner 
for review before and during the 
examination.

2.  The RO should review the written 
medical report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.  

3.  When the development requested has 
been completed, the RO should 
readjudicate the issues of determination 
of proper initial ratings for hallux 
valgus and bunionectomies of the right 
and left foot, taking into consideration 
the criteria/requirements of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, and DeLuca, supra.  If 
the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case, including all applicable 
laws and regulations, and provide him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







